 


109 HR 5114 IH: Tax Return Choice Act of 2006
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5114 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2006 
Ms. Hart (for herself, Ms. Eshoo, Ms. Zoe Lofgren of California, Mr. Tiahrt, Mr. Doolittle, Mrs. Northup, Mr. Goodlatte, Mr. Pombo, Mr. Cleaver, Mr. Shimkus, Mr. Simmons, Mr. Sessions, Mr. Graves, Mr. Pence, Mr. Westmoreland, Mr. Campbell of California, Mr. Conaway, Mr. McCaul of Texas, Mr. Crowley, Mr. Otter, Mr. Pearce, Mr. Goode, Miss McMorris, Mr. Hoekstra, Mr. Issa, Mrs. Blackburn, Mr. Kennedy of Minnesota, Mr. Boozman, Mrs. Miller of Michigan, Mr. McHugh, Mr. Bachus, Mr. Neugebauer, Mr. Shuster, Mr. Cannon, Mr. Mario Diaz-Balart of Florida, Mr. Herger, Ms. Harris, Mr. Gerlach, Mr. Inglis of South Carolina, Mr. English of Pennsylvania, Mr. Sullivan, Mr. Calvert, Mr. Culberson, Mr. Simpson, Mr. Kline, Mr. Thompson of California, Mr. Ross, Mr. Lewis of Kentucky, Mr. McKeon, Mr. Flake, Mr. Royce, Mr. Manzullo, Mrs. Myrick, Mr. Porter, Mr. Carter, Mrs. Musgrave, Ms. Bean, Mr. Reynolds, Mr. Cantor, Mr. Langevin, Mr. McHenry, Mr. Cardoza, Mr. Peterson of Minnesota, Mr. Wilson of South Carolina, Mr. Taylor of North Carolina, Mr. Norwood, Mr. Honda, Mr. Hastings of Washington, Mr. Beauprez, Mr. Jindal, Mr. Sweeney, Mr. Boustany, Mr. Souder, Mr. Wamp, Mr. Forbes, Mrs. Capito, Mr. Poe, Mrs. Kelly, Mr. Gary G. Miller of California, Mr. Walsh, Mr. Murphy, Mr. Akin, Mr. Gallegly, Mr. Sam Johnson of Texas, Mr. Aderholt, Mr. Berry, Mr. Boyd, Mr. Melancon, Mr. Capuano, Mr. Franks of Arizona, Mr. Renzi, Mr. Rogers of Michigan, Mr. Gutknecht, Mr. Hall, Mrs. Jo Ann Davis of Virginia, Mr. Gohmert, Mr. LoBiondo, Mr. Chocola, Mr. Weller, and Mr. Foley) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To limit the development or implementation of a return-free tax system. 
 
 
1.Short titleThis Act may be cited as the Tax Return Choice Act of 2006. 
2.Return-free tax system 
(a)LimitationThe Internal Revenue Service shall not develop or provide taxpayers with free individual tax electronic preparation and filing services except through the Free File program and the Internal Revenue Service’s Taxpayer Assistance Centers, Tax Counseling for the Elderly, and volunteer income tax assistance programs. 
(b)Repeal of general authoritySection 2004 of the Internal Revenue Service Restructuring and Reform Act of 1998 is hereby repealed. 
(c)Effective dateThe amendment made by this section shall take effect on the date of enactment of this Act. 
 
